Exhibit 10.22

Patheon Inc.
Description of Compensation for Non-Employee Directors


Each non-employee director of Patheon Inc. (“Patheon”), other than the Chair of
Patheon’s Board of Directors (the “Board”), is entitled to receive an initial
retainer upon appointment or election to the Board; an annual Board retainer;
retainers for chairing or serving on Board committees, if applicable; and
meeting attendance fees, as applicable, for attending Board and standing Board
committee meetings. The Chair of the Board is entitled to receive an initial
retainer upon appointment or election to the Board; an annual chairperson
retainer; and retainers for chairing or serving on Board committees, if
applicable. Certain of these amounts are either required to be, or may be, paid
in the form of deferred share units (“DSUs”) under the terms of the Directors
Deferred Share Unit Plan (the “DSU Plan”). The following table summarizes the
retainers and fees to which our non-employee directors are entitled, including
the amounts paid in cash and/or DSUs.


Position
Retainer/Meeting Fees
Initial Retainer (upon being appointed or elected to our Board)     
   US$32,000(1)
Annual Board Retainer   
   US$67,000(2)
Annual Chair’s Retainer   
   US$140,000(3)
Annual Standing Committee Chair Retainer
 
Chair of Audit Committee
   US$14,000(4)
Chair of Other Standing Board Committee
   US$5,000(4)   
Annual Standing Committee Member Retainer
 
Member of Audit Committee
   US$6,000(4)   
Member of Other Standing Board Committee
   US$4,000(4)   
Monthly Independent Committee Retainer
 
Chair of Independent Committee
   CDN$16,000(5)   
Member of Independent Committee
   CDN$12,500(5)   
Board and Standing Committee Meeting Attendance Fees   
   1,500(6)





(1)
For each director who is eligible to participate in the DSU Plan (each an
“Eligible Director”), this amount is payable entirely in DSUs. For each director
who is not an Eligible Director, this amount is payable entirely in cash.

(2)
For each director who is an Eligible Director, US$32,000 of this amount is
payable in DSUs, and the remainder is payable in cash or DSUs at the election of
such director. For each director who is not an Eligible Director, this amount is
payable entirely in cash.

(3)
US$67,000 of this amount is payable in cash or DSUs at the election of the Chair
(if an Eligible Director), and the remainder is payable in cash.

(4)
This amount is payable entirely in cash.

(5)
This amount reflects the amount payable on a monthly basis for service on
Patheon’s Independent Committee and is payable entirely in cash.

(6)
This amount is payable entirely in cash. The Chair of our Board is not entitled
to any meeting attendance fees for Board or committee meetings.







